Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the previously filed Registration Statement (No. 333-153059) on Form S-8, (No.333-183497) on Form S-3D, and (No. 333-191895) on Form S-1 of Middlefield Banc Corp. of our report dated March11, 2014 , relating to our audits of the consolidated financial statements included in and incorporated by reference in the Annual Report on Form 10-K of Middlefield Banc Corp. for the year ended December31, 2013. /s/S.R. Snodgrass, P.C. Wexford, PA March 11, 2014
